 1

 2

 3

 4

 5

 6

 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   CESAR N. HERNANDEZ,                                          Case No. 2:19-cv-02195-MCE-DB P
13                                                    Plaintiff, ORDER
14                      v.
15
     A. CONSTABLE, et al.,
16
                                                  Defendants.
17

18          Defendants seek a continuance of the dispositive motion deadline. This is defendants’ third

19   motion for an extension of that deadline. This court finds good cause for defendants’ request.

20   However, no further extension of time will be granted.

21          IT IS HEREBY ORDERED that defendants’ motion to modify the Discovery and

22   Scheduling Order (ECF No. 64) is granted. The dispositive motion deadline is extended through

23   August 26, 2021. In all other respects, the Discovery and Scheduling Order remains the same.

24   DATED: July 14, 2021
25

26
                                                              /s/ DEBORAH BARNES
27                                                            UNITED STATES MAGISTRATE JUDGE
28   DLB:9/DB prisoner inbox/civil rights/R/hern2195.dso eot(3)
